Citation Nr: 1402377	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-21 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left knee arthritis. 

2.  Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1979 and from December 1979 to October 1981.  He also had subsequent service with the Idaho Army National Guard, to include a period of active duty for training (ACDUTRA) from June 16, 1990 to June 30, 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In October 2009, the case was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he sustained left knee injuries in service which aggravated pre-existing disability and that he has experienced right knee orthopedic symptoms since treatment for right knee complaints in service.  Pursuant to the October 2009 Board remand, the RO arranged for a June 2010 VA examination to secure a medical nexus opinion.  The examiner noted that the STRs show the Veteran was noted to have crepitation in both knees when treated in 1979.  The diagnosis was DJD (degenerative joint disease), both knees.  The examiner opined that the Veteran "has been out of the military for over 28 years, and the DJD [degenerative joint disease] found on today's X-rays is much more likely to have been caused by activities/employment in the past 28 years than anything in the STRs [service treatment records]."

Notwithstanding the medical opinion of the June 2010 examiner to the effect that the Veteran's left and right knee DJD did not result from his military service, if the DJD was manifested to a compensable degree in the first postservice year, it could be service connected on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The June 2010 opinion suggests that the Veteran's bilateral knee DJD may have manifested within one year of his service separation and requires clarification.  

Furthermore, a February 2013 notice from the Social Security Administration (SSA) shows that the Veteran has been awarded SSA disability benefits.  The decision shows that the medical evidence considered included reports of treatment for knee complaints.  The medical records considered by SSA in connection with the award are not associated with the record, are constructively of record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including all medical evidence considered.  If such is received in disc form, the RO should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The RO should then forward the Veteran's claims file (to include this remand) to the VA physician who prepared the June 2010 VA examination report for review and an addendum medical opinion clarifying/expanding upon his earlier statement regarding the etiology of the Veteran's bilateral knee DJD.  The examiner should opine as to whether it is at least as likely as not that the DJD of either knee was manifested within one year of the Veteran's separation from active duty (i.e., whether notations of crepitus in 1979 reflect underlying DJD).  The Veteran's lay statements regarding the continuity of orthopedic complaints since treatment for such symptoms in service must be considered.  

The physician should explain the rationale for the opinion, citing to supporting factual data/medical literature as deemed appropriate.

If the June 2010 VA examiner is unavailable or is unable to offer the addendum opinion sought, the record should be forwarded to another physician for review and the medical nexus opinion sought.

3.  The RO should readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

